Opinion issued November 9, 2007










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-07-00969-CV
____________

IN RE STEPHEN E. TANNER AND WILLIAM APT, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Stephen E. Tanner and William Apt, have filed a petition for a writ
of mandamus complaining of Judge Sharolyn Wood’s


 order, dated October 22, 2007,
entitled “Order Requiring William Apt to Appear and Show Cause Why He Should
Not Be Held in Contempt.”  Relators have also filed a motion for temporary relief.
          We deny the petition for a writ of mandamus.  We further deny the motion for
temporary relief.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.